Citation Nr: 0533439	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for anxiety neurosis 
with depressive features, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  In a rating 
decision dated in June 2002, the RO granted an increased 
rating from 10 percent to 20 percent for the veteran's 
service connected lumbosacral strain.  The veteran disagreed 
with that decision, and he also disagreed with that part of a 
February 2003 rating decision that denied an increased rating 
for his service-connected anxiety disorder with depressive 
features, which is currently rated as 30 percent disabling.  

In the February 2003 rating decision, the RO also denied 
service connection for polysubstance abuse claimed secondary 
to the veteran's service-connected anxiety disorder with 
depressive features.  In the same rating decision the RO 
denied a temporary total rating due to hospitalization or 
convalescence for a service-connected disability.  There is 
no indication that the veteran has disagreed with these 
determinations, and those issues are not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant 
to 38 U.S.C. § 7105(a), (d)(1), (3), a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process).  

In his Substantive Appeal (VA Form 9) received by the RO in 
September 2003, the veteran indicated that he wanted a 
personal hearing before a Board Member (Veterans Law Judge) 
at the RO.  The hearing was scheduled for mid-September 2005.  
In August 2005, the RO sent the veteran two letters with 
notice of the hearing date, but the original inside address 
on each was incorrect.  It appears, however, that the second 
letter was resent to the correct address.  In that letter, 
the RO explained to the veteran that if he did not appear for 
his Board hearing, the case would be processed as if the 
hearing request had been withdrawn.  The RO also notified the 
veteran of the procedures for filing a motion for a new Board 
hearing date following a failure to appear for the hearing.  
The veteran failed to report for the Board hearing scheduled 
for mid-September 2005, and the veteran has not filed a 
motion for a new hearing date.  

The issue of entitlement to and increased rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim decided here 
has been obtained; the veteran has been provided notice of 
the evidence needed to substantiate his claim and notice of 
what evidence he should provide and what evidence VA would 
obtain; in addition, VA has provided an examination to assist 
in substantiating the claim.  

2.  The veteran's anxiety neurosis with depressive features 
has been manifested by occasional insomnia, anxiousness, and 
depressed mood with no more than mild social and occupational 
impairment; his anxiety neurosis with depressive features has 
not produced occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
neurosis with depressive features have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.130, Diagnostic Code 9400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case and Supplemental Statement of the Case that discuss the 
pertinent evidence and the laws and regulations, including 
the rating criteria, related to the claim, and those 
documents notified them of the evidence needed by the veteran 
to prevail on the claim.  In addition, the RO sent the 
veteran a letter in October 2002 in which it addressed the 
veteran's increased rating claim for his service-connected 
anxiety neurosis with depressive features.  

In the October 2002 letter, the RO notified the veteran that 
to establish entitlement for an increased evaluation, the 
evidence must show that his service-connected disability had 
increased in severity such that current symptomatology more 
closely approximates the rating schedule criteria for the 
next higher evaluation.  The RO told the veteran that medical 
treatment reports obtained by VA or submitted with his claim 
would be reviewed and evaluated based on rating criteria for 
his disability.  The RO advised that veteran that he should 
provide the names and addresses of health care providers or 
others who had provided any additional treatment or had 
evidence not previously identified and that he should 
complete and return release authorization forms so that VA 
could request treatment information from his private health 
care providers.  The RO told the veteran that he could obtain 
and submit the information.  

In the October 2002 letter, the RO notified the veteran that 
VA is responsible for getting relevant records from any 
Federal agency and would make reasonable efforts to get 
relevant records not held by a Federal agency.  The RO 
notified the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The RO told the veteran that 
it was still his responsibility to make sure VA received 
those records.  Elsewhere in the letter, the RO notified the 
veteran that he should tell VA whether there was any 
additional information or evidence that he thought would 
support his claim and requested that he tell VA if there were 
no additional records.  The RO said that if there were 
additional records he could send them directly to VA or he 
could ask VA to help get them.  

The Board acknowledges that the VCAA notice provided to the 
veteran does not specifically request that the veteran 
provide VA with any evidence in his possession that pertains 
to the claim.  As noted above, in its October 2002 letter the 
RO did advise the veteran that he should tell VA about any 
additional information or evidence that he wanted VA to try 
to get for him and that he could help by getting the 
information or evidence and sending it directly to VA.  In 
the Board's view, such notice is the equivalent of notifying 
the veteran that he should submit any evidence in his 
possession that could support his claim or notify the RO of 
any such evidence not in his possession.  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  As the content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless, non-
prejudicial error.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relative to the duty to assist, the veteran did not request 
assistance in obtaining any information or evidence, and the 
RO obtained the veteran's VA treatment records.  As to any 
duty to provide an examination and/or seek a medical opinion, 
the Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The veteran underwent a VA examination in September 2002, 
which included appropriate historical and clinical findings.  
The Board finds this examination, along with other medical 
evidence of record, provides sufficient findings upon which 
to determine the veteran's entitlement to an increased rating 
for his service-connected anxiety neurosis with depressive 
features.  Neither the veteran nor his representative has 
indicated that the veteran has or knows of any additional 
information or evidence that would support his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of his claim.  The 
Board finds that no further assistance to the veteran is 
required.  



Factual background

The veteran filed his original service connection claims in 
September 1975 within days after separation from service.  
During service, he was evaluated in a mental health clinic, 
and at his separation examination was noted to have trouble 
sleeping, secondary to depression.  

At his initial VA psychiatric examination in January 1976, 
the veteran gave a history of tension, irritability and 
drinking alcohol to excess in service.  He said that he had 
at times had suicidal thoughts.  After reporting the 
veteran's complaints and describing his findings, the 
diagnosis reported by the VA physician was anxiety neurosis, 
chronic, moderately severe, with depressive features, 
manifested by tension, headaches, fine tremor of the 
outstretched hands, insomnia, depressive feelings and 
withdrawal.  

In a rating decision dated in February 1976, the RO in Miami, 
Florida, granted service connection for anxiety neurosis with 
depressive features with a 30 percent rating effective from 
the day following the veteran's separation from service in 
September 1975.  The 30 percent rating has been continued 
since that time.  

Relative to the current claim, VA medical records show that 
at a mental health intake assessment in May 2000, the veteran 
was noted to have an extensive history of alcohol and 
marijuana use/abuse/dependence.  The veteran reported that he 
began using alcohol in his early teens and continued to use 
it episodically and used marijuana daily.  He reported that 
he had intermittent employment as a taxi driver and liked to 
fish and camp as well as bowl.  The veteran said he was very 
restless, easily fatigued and irritable at times.   He said 
he had disturbed sleep and felt he was a worrier.  The 
diagnosis was generalized anxiety disorder, alcohol 
dependence (episodic), and cannabis dependence.  The GAF 
score was 40.  

In a note dated in September 1999, the veteran's VA primary 
care provider noted that the veteran had a significant 
intention tremor, and his facies were anxious appearing.  The 
physician's plan included follow up in the mental health 
clinic.  

When the veteran saw his VA primary care provider in December 
2000, the physician also noted anxious facies.  In late 
January 2001, the veteran reported that he had run out of 
Serzone, which was helping with his sleep and mood.  The 
physician noted anxious facies.  The impression included 
depression with anxiety, and the plan included renewing 
Serzone and follow-up on the veteran's mood disorder.  

When he saw his VA primary care provider in September 2001, 
the veteran admitted to a lot of stress due to financial and 
female relationship problems, and said his sleep was fair.  
The physician noted anxious facies, and the assessment 
included anxiety disorder.  

In December 2001, the veteran's VA primary care provider 
noted that the veteran had been in a program to stop smoking 
had not smoked for 55 days.  The physician noted anxious 
tearful facies, but said the veteran smiled when talking 
about his ability to quit smoking.  The assessment included 
depression.  The physician prescribed Wellbutrin and referred 
the veteran for mental health counseling.  

In January 2002, the veteran reported to his VA primary 
health care provider that his stress level had been extremely 
high due to his house possibly being foreclosed on and having 
no money.  The physician noted anxious facies and that the 
veteran fidgeted in his chair.  The assessment included 
anxiety.  The physician again referred the veteran to the 
mental health clinic for follow-up.  

In a VA mental health note dated in February 2002, it was 
noted that the veteran had last been seen in that clinic over 
a year ago.  The veteran reported stressful situations in his 
personal life.  He further stated that he was drinking on a 
regular basis, sometimes up to a 6-pack of beer a day and a 
couple of shots.  He said he was also smoking marijuana 
daily.  The examiner noted that the veteran was casually 
dressed, his grooming was fair, and he was in no apparent 
distress.  He was alert and oriented, his thoughts were 
logical and goal directed, and the examiner said she noted no 
evidence of bizarre or delusional material.  The veteran 
denied suicidal or homicidal ideation.  His mood was mildly 
dysphoric/anxious.  His speech was within normal limits.  The 
Axis I diagnosis was polysubstance abuse/dependence and 
generalized anxiety disorder.  The GAF score was 50.  

At a VA psychiatric examination in September 2002, the 
examining psychologist noted that the veteran was dressed 
casually, but was neatly groomed.  He was fully oriented with 
no deficits in memory.  He had no difficulty with 
concentration.  He did make some errors in computation until 
he was given paper and pencil, after which he was capable of 
arithmetic computation.  He was able to abstract on 
similarities and proverbs and had no deficits in language 
function.  The examiner noted that the veteran came to the 
examination in a wheelchair.  

At the September 2002 psychiatric examination, the veteran 
reported he had been gainfully employed until having been hit 
by an automobile in February 2002 and that prior to the 
accident had had an active social and leisure life.  The 
examiner said there were no signs that the veteran's 
psychiatric diagnosis had caused anything but transient 
impairment in his emotional or occupational status.  He said 
the veteran's being out of employment had nothing to do with 
any psychiatric problems and that the veteran's alcohol and 
substance abuse clearly caused more impairment than his 
anxiety.  He said the anxiety seemed to be causing only 
transient disruption and that was precipitated primarily by 
marital problems.  

The Axis I diagnosis at the September 2002 VA psychiatric 
examination was:  (1) generalized anxiety disorder; (2) 
alcohol abuse; and (3) cannabis abuse.  The Axis II diagnosis 
was personality disorder, not otherwise specified.  On Axis V 
the examiner said the GAF score due to the generalized 
anxiety disorder was 80.  In an addendum dated in January 
2003, the examiner reported that he had reviewed the 
veteran's claims file.  He said there was no convincing 
evidence in the record to indicate that the veteran's 
substance abuse was secondary to his anxiety disorder and 
there was in fact further evidence, that is, alcohol use 
having started in the veteran's teens, for a personality 
disorder, which was the most likely explanation for 
polysubstance abuse.  



Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2005).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected psychiatric disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, a 30 
percent rating for generalized anxiety disorder will be 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent rating will be assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, and 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The Board has also considered the Global Assessment of 
Functioning (GAF) scores that have been reported in recent 
years.  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers). GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).  

Analysis

The VA outpatient records and the September 2002 VA 
examination report indicate no more than a mild to moderate 
level of symptomatology, such as generalized anxiety, 
depressed mood, and some complaints of trouble sleeping.  
These at most fit in squarely within the criteria for a 30 
percent rating, i.e., occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.

The next higher rating of 50 percent would require such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400. 

The evidence in this case does not demonstrate the presence 
of symptoms that meet or approximate those necessary for a 
50 percent rating.  Rather, at the veteran's VA mental health 
intake assessment in May 2000 and at his VA psychiatric 
examination in September 2002, examiners stated there was no 
impairment of thought process or communication, and there 
were no delusions or hallucinations.  The veteran did not 
evidence inappropriate behavior, and reported no suicidal or 
homicidal thoughts.  The examiners noted that the veteran was 
able to maintain personal hygiene and other activities of 
daily living.  He was oriented to person, place and time, he 
did not engage in obsessive or ritualistic behaviors, and his 
rate and flow of speech were within normal limits.  He was 
alert, well-oriented and appropriately groomed.  There was no 
indication by history or finding that the veteran suffers 
from frank panic attacks or that he suffers from impaired 
impulse control.  

While the veteran has complained of a problem sleeping, this 
has been ameliorated with medication, and at his September 
2002 VA examination, he reported that before back problems 
interfered with his work as a taxi driver, he worked the 
night shift and came home at 7 or 8 in the morning and would 
sleep until 2 or 3 in the afternoon.  The appeal period has 
included episodes of marital discord and separation with 
altercations involving a girlfriend and feelings of depressed 
mood, but by the time of the September 2002 examination, the 
veteran was again with his wife.  The examiner who conducted 
the September 2002 examination reviewed the veteran's 
previous VA treatment records and concluded there were no 
signs that the veteran's psychiatric diagnosis had caused 
anything but transient impairment in the veteran's emotional 
and occupational status.  

On review of the evidence, the Board finds that at no time 
during the appeal period has the range of the veteran's 
symptoms associated with his service-connected anxiety 
neurosis with depressive features met or approximated the 
criteria for a rating of 50 percent.  The Board acknowledges 
that at various times prior to the September 2002 VA 
examination, VA treatment records include GAF scores of 40 
and 50, which would be indicative of serious impairment.  
Those scores included consideration of the veteran's 
polysubstance abuse for which service connection is not in 
effect.  The Board recognizes that in the absence of medical 
evidence that does so, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In this case, however, the examiner who conducted the 
September 2002 VA examination, provided a GAF score for the 
veteran's service-connected anxiety neurosis with depressive 
features separate from that for the veteran's alcohol abuse, 
cannabis abuse, and personality disorder, none of which is 
service connected.  As this is the most recent medical 
evidence and the examiner reviewed the entire evidence of 
record, the Board finds the probative value of the GAF score 
assigned by this examiner to outweigh the probative value of 
those assigned for the combination of all the veteran's 
psychiatric disabilities.  The GAF score September 2002 
examiner assigned for the veteran's service-connected 
psychiatric disability was 80, which represents no more than 
slight impairment of social or occupational functioning 
attributable to the service connected disability, and 
provides no support for the assignment of a rating in excess 
of the current 30 percent rating for the veteran's anxiety 
neurosis with depressive features.  

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected anxiety neurosis with depressive features.  
The governing norm in such exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  The 
Board notes that there is no evidence in the claims file of 
frequent periods of hospitalization for anxiety neurosis with 
depressive features.  There is nothing to show that the 
veteran's service-connected psychiatric disability is of such 
a degree as would create marked interference with employment.  
The symptoms are generally indicated to be mild to at most 
moderate and include symptomatology squarely considered by 
the criteria for a 30 percent rating.  Accordingly, the Board 
finds that this case does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

An increased rating for anxiety neurosis with depressive 
features is denied.  


REMAND

The veteran filed his claim for an increased rating for his 
service-connected lumbosacral strain in September 2001.  The 
RO granted an increased rating from 10 percent to 20 percent, 
and the veteran's disagreement with that decision led to this 
appeal.  

The medical evidence of record indicates that in February 
2002 the veteran sustained back injuries when he was hit by 
an automobile while crossing a street.  He has reported that 
he was hospitalized at Memorial Hospital for 13 days and that 
his injuries included a crack in a lumbar vertebra.  Records 
of that hospitalization are not in the file and should be 
obtained.  In addition, statements in VA medical records from 
the VA outpatient clinic in Colorado Springs, Colorado, 
indicate that during the appeal period the veteran received 
some back care at the VA medical center (VAMC) in Denver, 
Colorado.  Those records, including any X-ray reports or 
other imaging studies, may be pertinent to the veteran's 
claim and should be obtained.  

The veteran underwent a VA orthopedic examination in May 
2002, several months after the hit and run accident.  The 
physician noted that the veteran remained in a wheelchair and 
said that any significant examination at that time was 
impossible.  He recommended that a repeat examination be 
attempted in six to twelve months so that the veteran may 
have recovered enough from the accident to adequately 
evaluate his lumbosacral condition.  The record includes no 
subsequent treatment records or additional examination 
report, and it is the judgement of the Board that an 
additional examination and medical records should be 
obtained.  

Accordingly, the case is REMANDED to the AMC for the 
following actions:  

1.  The AMC should contact the veteran 
and request that he provide the complete 
name and address of Memorial Hospital 
where he received treatment in February 
2002 for injuries in a hit and accident.  
In addition, the AMC should request that 
the veteran identify any VA or non-VA 
health care providers or facilities where 
he has received treatment or evaluation 
for his lumbosacral strain from May 2002 
to the present.  With authorization from 
the vetera, the AMC should obtain records 
pertaining to the veteran's February 2002 
hospitalization at Memorial Hospital and 
any other records identified by the 
veteran.  In any event, the AMC should 
obtain medical records for the veteran 
from the VAMC in Denver, Colorado, dated 
from September 2000 to the present and 
medical records for the veteran from the 
Colorado Springs, Colorado, VA outpatient 
clinic dated from May 2002 to the 
present.  The records should include, but 
not be limited to, progress notes, 
consultation reports, and reports of 
imagining studies such as X-ray reports.  

In addition, the AMC should request that 
the veteran provide any evidence in his 
possession that pertains to his claim of 
entitlement to an increased rating for 
his service-connected lumbosacral strain.  

2.  Thereafter, the AMC should schedule 
the veteran for an orthopedic examination 
to determine the severity of his service-
connected lumbosacral strain.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination. All indicated 
special tests, including X-rays, should 
be completed.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings relevant to the veteran service-
connected lumbosacral strain and should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the lumbosacral strain.  
Consideration should be given to any 
functional loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the veteran is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
pertinent structures.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
lumbosacral strain that develops on use.

In addition, the examiner should express 
an opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  The examiner should inquire as 
to the extent of incapacitating episodes, 
if any, experienced by the veteran.

3.  Then, after undertaking any 
additional development warranted by the 
state of the record at that time, the AMC 
should readjudicate the claim for an 
increased rating for lumbosacral strain.  
If the benefit sought on appeal remains 
denied, the AMC should provide the 
veteran and his representative a 
Supplemental Statement of the Case and an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


